Case 9:18-cv-80176-BB Document 177-1 Entered on FLSD Docket 05/07/2019 Page 1 of 9


                                                                           Page 1
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


             ------------------------------)
                                           )
                                           )
                                           )
             IRA KLEIMAN, as the personal )CASE NO:
             representative of the Estate )9:18-cv-80176-BB/BR
             of David Kleiman, and W&K Info)
             Defense Research, LLC         )
                                           )
                       Plaintiffs,         )
                                           )
             v.                            )
                                           )
                                           )
             CRAIG WRIGHT                  )
                                           )
                       Defendant.          )
                                           )
                                           )
             ------------------------------)



                                  Videotape Deposition of
                                    CRAIG STEVEN WRIGHT

                               On Thursday, 4th April 2019


                                  Taken at the offices of:

                                Boies Schiller Flexner LLP
                                  5 New Street Square,
                                     London EC4A 3BF

                               Reported by:      Paula Foley
Case 9:18-cv-80176-BB Document 177-1 Entered on FLSD Docket 05/07/2019 Page 2 of 9


                                                                           Page 2
        1                   A P P E A R A N C E S
        2    On behalf of the Plaintiffs:
        3            VELVEL (DEVIN) FREEDMAN, ESQ.
                     Boies Schiller Flexner LLP
        4            100 SE Second Street, Suite 2800,
                     Miami, Florida 33131
        5
                        KYLE W. ROCHE, ESQ.
        6               Admitted Pro Hac Vice
                        Boies Schiller Flexner LLP
        7               333 Main Street
                        Armonk, NY 10504
        8
        9    On behalf of the Defendant:
       10            ANDRÉS RIVERO
                     ZAHARAH R. MARKOE
       11            Rivero Mestre LLP
                     2525 Ponce de Leon Blvd.
       12            Ste. 1000 Miami,
                     FL 331134
       13
       14
             Court Reporter:
       15
                        PAULA FOLEY
       16               Magna Legal Services
                        1635 Market Street,
       17               Philadelphia,
                        PA 19103
       18               United States
       19
             Also Present:
       20
                      PHILIP HILL (Videographer, Magna Legal
       21             Services)
       22             ANDREW S. BRENNER, ESQ (Boies Schiller
                      Flexner LLP) for the Plaintiff By Telephone
       23
                      JOHN MCADAMS, ESQ (Boies Schiller Flexner
       24             LLP) By Telephone
       25             IRA KLEIMAN (Plaintiff) By Telephone
Case 9:18-cv-80176-BB Document 177-1 Entered on FLSD Docket 05/07/2019 Page 3 of 9


                                                                           Page 3
        1                               I N D E X
        2
             Deponent                                           Page
        3
             DR. CRAIG STEVEN WRIGHT
        4
             Questions by MR. FREEDMAN                         5 - 385
        5
        6
        7                       - - - - - - - - - -
        8
        9            Exhibits marked during this deposition
       10              Exhibit                         Page
       11                 1                              78
                          2                             126
       12                 3                             189
                          4                             227
       13                 5                             239
                          6                             259
       14                 7                             296
                          8                             314
       15                 9                             333
                         10                             347
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
Case 9:18-cv-80176-BB Document 177-1 Entered on FLSD Docket 05/07/2019 Page 4 of 9


                                                                            Page 16
        1                        MR. FREEDMAN:     Okay.   Are you going to

        2     instruct him not to answer any question about his first

        3     wife?

        4                        MR. RIVERO:    Mr. Freedman, you have the

        5     right to ask questions.        Ask the questions.      You are

        6     wasting your own time.        If you want to take up that

        7     question with the court I am ready to call now if you

        8     want to find the judge.        When did he meet his first

        9     wife?    Please, move on.

       10                        MR. FREEDMAN:     We will deal with it in

       11     the court.

       12                        MR. RIVERO:    Please move on.      Next

       13     question.

       14    BY MR. FREEDMAN:

       15               Q.       When did you get married to

       16     Ms. Lynne Black?

       17               A.       In the '90s.     I have an oath, as part of

       18     my divorce settlement, that I will not discuss anything

       19     about my wife or my former marriage.          I will not break

       20     that.    Thank you.

       21               Q.       When did you get divorced?

       22               A.       I have an oath with my wife that I am

       23     divorced from that I will not discuss anything about her

       24     or my former marriage that is part of our settlement.

       25     Thank you.
Case 9:18-cv-80176-BB Document 177-1 Entered on FLSD Docket 05/07/2019 Page 5 of 9


                                                                          Page 17
        1               Q.       Including the date of the divorce?

        2               A.       I have an oath with my former wife that

        3     I will not discuss anything about her or my former

        4     marriage.      I will not break that.

        5               Q.       Have you stayed in touch with your

        6     ex-wife after the date of the divorce?

        7                        MS. MARKOE:    Objection.

        8                        THE WITNESS:     I have an oath with my

        9     former wife that I will not discuss anything about her

       10     in any way or my marriage, and I will not break an oath.

       11    BY MR. FREEDMAN:

       12               Q.       So we do not have to go through every

       13     single question.      Are you refusing to answer any

       14     questions about Ms. Lynne Black?

       15               A.       I am not refusing to answer questions.

       16     I have an oath that has been filed within a court in

       17     Australia.     I will not breach oath and perjure myself or

       18     break oath.     You are asking me to break oath, and unless

       19     instructed by a judge, etcetera, etcetera, I will not do

       20     that.

       21               Q.       What is the name of your second wife?

       22               A.       My second wife is called Ramona.

       23               Q.       When did you meet Ramona Wright?

       24                        MS. MARKOE:    Objection.

       25    BY MR. FREEDMAN:
Case 9:18-cv-80176-BB Document 177-1 Entered on FLSD Docket 05/07/2019 Page 6 of 9


                                                                          Page 18
        1               Q.       What is her last name?

        2               A.       Watts.

        3               Q.       Was it always Watts?

        4               A.       No.

        5               Q.       What was it before it was Watts?

        6               A.       It was Ang.

        7               Q.       Can you spell that, please?

        8               A.       A-N-G.

        9               Q.       When did it change to Watts?

       10                        MS. MARKOE:    Objection.

       11                        THE WITNESS:     I am not answering

       12     questions about my wife.        My wife is privileged in the

       13     UK.    My marriage is privileged.       You should know that,

       14     as a lawyer.     Are you seeking to have me breach marital

       15     privilege?

       16    BY MR. FREEDMAN:

       17               Q.       Dr. Wright, it will not be productive for

       18     us to have a conversation about whether or not the time

       19     of when your wife's name changed from Ang to Watts is

       20     covered by spells of privilege, but ----

       21               A.       I do not discuss my family, full stop.

       22               Q.       Dr. Wright, you understand that you are

       23     being sued in this case?

       24               A.       I understand perfectly well that a con

       25     man in America has made up a fraudulent claim, yes.
Case 9:18-cv-80176-BB Document 177-1 Entered on FLSD Docket 05/07/2019 Page 7 of 9


                                                                          Page 19
        1               Q.       And you understand that you tried to

        2     dismiss this case?

        3                        MS. MARKOE:    Objection.     Sir, Vel, we

        4     have a lit of topics.       These were approved by the court.

        5     This is not part of your list of topics.

        6                        MR. FREEDMAN:     It certainly is,

        7     Ms. Markoe.

        8                        MS. MARKOE:    Explain to me in what way.

        9                        MR. FREEDMAN:     Because the list of topics

       10     approved by the court approved the inquiry into

       11     witnesses and Ms. Ramona Watts is heavily and was

       12     heavily involved with Dr. Wright's businesses.

       13                        MS. MARKOE:    That topic says:

       14     "Identification of witnesses, including information

       15     about their whereabouts and roles in the subject matter

       16     of the pleadings".       Your questions do not go ----

       17                        MR. FREEDMAN:     Sure they do.

       18                        MS. MARKOE:    ---- to those issues.       Your

       19     questions do not go to those issues.          Ask questions that

       20     go to those issues and he will answer the questions that

       21     go to those issues to the extent that they are not part

       22     of a privilege.      Continue.

       23                        MR. FREEDMAN:     We are trying to determine

       24     at what point she entered into this circle of companies

       25     and this helps us determine that.
Case 9:18-cv-80176-BB Document 177-1 Entered on FLSD Docket 05/07/2019 Page 8 of 9


                                                                         Page 368
        1     further, Mr. Freedman?

        2                        MR. FREEDMAN:     No, your Honour.

        3                        THE JUDGE:    Thank you.     Let me rule.     As

        4     to the first area, which is enquiring of Dr. Wright

        5     under oath how much Bitcoin he mined in 2009/2010,

        6     I will defer that.       I will not require him to answer

        7     that question today because I believe if I determine

        8     that as a proper subject matter area, that can be

        9     responded to through a targeted interrogatory and if

       10     I determine that it is relevant, I would require him to

       11     respond to that interrogatory under oath as if he were

       12     asked the question live.        Since that is simply a fairly

       13     straightforward question of how much Bitcoin that should

       14     not be too burdensome to respond to, but I will deal

       15     with that in the context of any motion and I will grant

       16     leave for the defence to file a motion relating to

       17     providing a list of the Bitcoin, because again obviously

       18     if I order him to provide the list you are going to get

       19     a lot more detail than just the final number.            So, as to

       20     that issue, I will not require him to answer those

       21     questions today.

       22                        As to the area of questioning about

       23     whether he told Dave Kleiman how much he mined, I will

       24     direct him to answer those questions.            I believe that

       25     is not unduly burdensome.        I believe it is relevant to
Case 9:18-cv-80176-BB Document 177-1 Entered on FLSD Docket 05/07/2019 Page 9 of 9


                                                                         Page 369
        1     the plaintiff's theory that there was a partnership

        2     here, and his answers are what they are.           If he told

        3     Mr. Kleiman what he was doing he should answer that and

        4     if he did not he can answer that.

        5                        As to the issues relating to the ex-wife,

        6     Lynne Wright, I will allow the defence to file a

        7     briefing as to whether, as a matter of law, I am

        8     precluded from compelling this testimony.            I will not

        9     opine as to whether -- I would probably be inclined to

       10     compel the testimony if the law allows me to do so, but

       11     I cannot claim to be an expert on Australian law or the

       12     interactions between US law and Australian law on this

       13     issue.    Given that I have already said that Dr. Wright

       14     can be deposed a second time, I will defer that issue

       15     and allow the defence time to file any motion they want

       16     to file on that.

       17                        My ruling will be the same as to the

       18     questions relating to any communications or testimony

       19     relating to his current wife.         Again I will allow the

       20     defence to flush out any privilege arguments they want

       21     to make.     I will allow the plaintiffs to respond only to

       22     any privilege arguments as to either the current or past

       23     wife and I will rule on that at a later time.

       24                        I think I have now dealt with the four

       25     areas that were raised.
